Citation Nr: 9917355	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of the 
left knee and hip.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from February 1941 to 
October 1943.


REMAND

This case was before the Board in January 1996.  It was 
determined at that time that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for arthritis of the left knee and hip.  The 
veteran was informed of this decision.  He filed a timely 
appeal with United States Court of Appeals for Veterans 
Claims which had jurisdiction pursuant to 38 U.S.C.A. 
§ 7252(a).  In an August 21, 1997, memorandum decision, the 
Court affirmed the Board decision.  The veteran appealed the 
case to the U.S. Court of Appeals for the Federal Circuit.  
On September 16, 1998, the U.S. Court of Appeals for the 
Federal Circuit invalidated the test relied on by United 
States Court of Appeals for Veterans Claims and remanded the 
case for reconsideration of whether the evidence submitted by 
the veteran would be sufficiently material under the 
definition in 38 C.F.R. § 3.156 (a) to justify reopening the 
claim.  [redacted] .

The case was then returned to United States Court of Appeals 
for Veterans Claims.  In a December 1, 1999, Court Order, the 
case was referred to the Board.  The Board was instructed to 
make a fact-specific determination in the first instance, 
regarding the issue of whether new and material evidence had 
been submitted to reopen the claim of service connection for 
arthritis of the left knee and hip.  The Board was directed 
to apply 38 C.F.R. § 3.156(a) and [redacted] in arriving at a 
determination.

On March 31, 1999, the veteran's attorney was contacted by 
the Board, and advised of the Court proceedings.  He was 
informed that additional argument and evidence could be 
submitted in support of the appeal.  In response, the 
veteran's attorney sent a facsimile dated April 13, 1999, 
advising that additional evidence would be sent to the RO and 
requesting that the claims folder be returned to the RO in 
order that the RO might prepare a supplemental statement of 
the case addressing the new evidence to be submitted on the 
veteran's behalf.  

Under the circumstances, the case is remanded for the 
following:

The RO should contact the veteran and his 
attorney and inform them that the claims 
folder has been returned to the RO and be 
advised that they have 60 days from the 
date of the RO's letter to submit 
additional evidence for consideration.  
Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must include consideration of the 
evidence under 38 C.F.R. § 3.156(a) and 
[redacted].

Following completion of the above, the case must be returned 
to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


